DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2022 has been entered.
Claim Rejections - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention
.
Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Newly added claim 20 requires the limitation “wherein the composite particle is capable of changing between a transparent state and an opaque state depending on the state of voltage application.”. 
The specification describes a light modulating material comprising a light-modulating layer and spacers which are composite particles wherein the light-modulating layer may change between a transparent state and an opaque state depending on the state of voltage application (see paragraph 63) and that the composite particle comprises a pigment which is black, blue or dark brown but preferably black to prevent the occurrence of light leakage (see paragraph 73). The specification as originally filed does not teach or describe a composite particle which is capable of changing between a transparent state and an opaque state.
As noted above, the specification as originally filed fails to teach a composite particle with variable opacity. Consequently, the original specification fails to reasonably convey that the inventor(s) had possession of the invention as now claimed at the time of filing. This is a new matter rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 4, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US Pub. 20010017675 and hereafter Inoue) in view of Kuramoto et al. (JPH11202348 and hereafter Kuramoto) and Labrot et al. (US Pub. 20200174293 and hereafter Labrot). 
As per claim 13, Inoue teaches (in figure 1) a light-modulating material comprising: a first member (1a) for light-modulating material; a second member (1b) for light-modulating material; and a light-modulating layer (6) disposed between the first member for light-modulating material and the second member for light-modulating material, the light-modulating layer containing a plurality of spacers (3), and the spacers being a particle which comprises a pigment, the particle having a particle diameter of 10 µm or more and 100 µm or less (paragraph 41) and, the light-modulating material being a PDLC (Polymer Dispersed Liquid Crystal)- type light-modulating material or an SPD (Suspended Particle Device)-type light-modulating material (see paragraphs 43-49).
Inoue does not specifically teach that the particle is a composite particle having a fracture load value is 40 mN or more or that the light modulating material is window glass of a vehicle. 
However, Kuramoto teaches forming particle to be used as a spacer in a liquid crystal display to be a composite particle (“organic-inorganic composite particle” see paragraph 11) comprising a pigment (see paragraph 15) and that fracture load value is a result effective variable in that if it is too low the particles may be broken when manufacturing a liquid crystal display (see paragraph 39). 
Additionally Labrot teaches (in figures 1-2b) using a PDLC in window glass of a vehicle in order to provide privacy (paragraph 5).
It would have been obvious to one of ordinary skill in the art at the time of filing to form the spacer particles in Inoue to be composite particles as suggested by Kuramoto to order to provide spacers which have high hardness, high mechanical resilience, and high breaking strength as taught by Kuramoto (see paragraph 28), to form the light modulating material as window glass of a vehicle in order to provide privacy as taught by Labrot (paragraph 5), and to form the composite particles such that  the fracture load value of the composite particles is 40 mN or more, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B)).
As per claim 4, Inoue in view of Kuramoto teaches that the fracture load value of the composite particles is 40 mN or more and 100 mN or less (fracture load is a result effective variable as shown in th rejection of claim 13 above and it is therefore obvious to set the fracture load value to be between 20mN and 100mN as discovering an optimum value of a result effective variable involves only routine skill in the art). 
As per claim 14, Inoue in view of Kuramoto teaches that the composite particle (3 in Inoue as modified by Kuramoto) has a diameter of 35 µm or less (paragraph 41 in Inoue). 
As per claim 15, Inoue in view of Kuramoto teaches that the composite particle (3 in Inoue as modified by Kuramoto) has a diameter of 30 µm or less (paragraph 41 in Inoue). 
As per claim 16, Inoue in view of Kuramoto teaches that the composite particle (3 in Inoue as modified by Kuramoto) has a diameter of 25 µm or less (paragraph 41 in Inoue). 
Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US Pub. 20010017675 and hereafter Inoue), Kuramoto et al. (JPH11202348 and hereafter Kuramoto), and Labrot et al. (US Pub. 20200174293 and hereafter Labrot) as applied to claim 13 above and in further view of Yasuhiko (JP 2013222139 with reference made to the provided machine translation). 
As per claim 2, Inoue in view of Kuramoto does not specifically teach that the composite particle has a 20% K value of 5000 N/                        
                            
                                
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                     or more.
However, Yasuhiko teaches (in figures 1-2) forming a composite particle (1) to have a K value between 3000 N/                        
                            
                                
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                     and 7000 N/                        
                            
                                
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                     and that the K value is a result effective variable in that if the K value is too small the cell gap of a liquid crystal display will not be controlled and if the K value is too large low temperature foaming is likely to occur in the liquid crystal display (see paragraph 30). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the composite particle to have a 20% K value of 5000 N/                        
                            
                                
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                     or more, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B)).
Additionally, while the specific range for the 20% K value of 5000 N/                        
                            
                                
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                     or more is not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As per claim 17, Inoue in view of Kuramoto does not specifically teach that the composite particle has a 20% K value of 5500 N/                        
                            
                                
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                     or more.
However, Yasuhiko teaches (in figures 1-2) forming a composite particle (1) to have a K value between 3000 N/                        
                            
                                
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                     and 7000 N/                        
                            
                                
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                     and that the K value is a result effective variable in that if the K value is too small the cell gap of a liquid crystal display will not be controlled and if the K value is too large low temperature foaming is likely to occur in the liquid crystal display (see paragraph 30). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the composite particle to have a 20% K value of 5500 N/                        
                            
                                
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                     or more, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B)).
Additionally, while the specific range for the 20% K value of 5500 N/                        
                            
                                
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                     or more is not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US Pub. 20010017675 and hereafter Inoue), Kuramoto et al. (JPH11202348 and hereafter Kuramoto), Labrot et al. (US Pub. 20200174293 and hereafter Labrot), and Yasuhiko (JP 2013222139 with reference made to the provided machine translation) as applied to claim 2 above and in further view of Hiroko et al. (JP 200319309 with reference made to provided machine translation and hereafter Hiroko). 
Inoue in view of Kuramoto does not specifically teach that the composite particle has a fracture strain is 30% or more and 70% or less.
However, Hiroko teaches forming a composite particle (“polymer fine particle” pages 4-5), used as the spacer for a liquid crystal display, to have a fracture strain of 30% or more and that the fracture strain is a result effective variable in that if the fracture strain is too low the composite particle will be crushed (page 3).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the composite particle to have a fracture strain is 30% or more and 70% or less, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B)).
Claims 5, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US Pub. 20010017675 and hereafter Inoue) and Kuramoto et al. (JPH11202348 and hereafter Kuramoto), and Labrot et al. (US Pub. 20200174293 and hereafter Labrot)  as applied to claim 13 above and in further view of Tanaka et al. (US Pub. 20020012757 and hereafter Tanaka).
As per claim 5, Inoue in view of Kuramoto do not specifically teach that the composite particle has a total light transmittance is less than 5%.
However, Tanaka teaches (in figure 1) forming a composite particle to include organic color pigments and carbon black such that a total light transmittance of the composite particle is less than 5% (see paragraph 51).
It would have been obvious to one of ordinary skill in the art at the time of filing to form the composite to include organic color pigments and carbon black such that a total light transmittance of the composite particle is less than 5% as suggested by Tanaka. 
The motivation would have been to provide sufficient darkness and satisfactory physical properties as taught by Tanaka (paragraph 57). 
As per claim 6, Inoue in view of Kuramoto do not specifically teach that that a content of the pigment is 2% by weight or more and 7% by weight or less in 100% by weight of the composite particle. 
 However, Tanaka teaches (in figure 1) providing a pigment at 1% by weight or more and 64% by weight or less in 100% by weight of the composite particle and that the percent content of the pigment is a result effective variable in that if the content is too low the cell spacer will not be sufficiently colored and if the content is too high the mechanical strength will be reduced (paragraph 62).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the content of the pigment to be 2% by weight or more and 7% by weight or less in 100% by weight of the composite particle, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B)).
Additionally, while the specific ranges of the content of the pigment of 2% by weight or more and 7% by weight or less in 100% by weight of the composite particle is not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As per claim 8, Inoue in view of Kuramoto do not specifically teach that the pigment is carbon black.
However, Tanaka teaches (in figure 1) forming a composite particle to include organic color pigments and carbon black (see paragraph 51).
It would have been obvious to one of ordinary skill in the art at the time of filing to form the composite to include organic color pigments and carbon black as suggested by Tanaka. 
The motivation would have been to provide sufficient darkness and satisfactory physical properties as taught by Tanaka (paragraph 57). 
As per claim 9, Inoue in view of Kuramoto and Tanaka teach that the pigment comprises carbon black (paragraph 51 of Tanaka). 
Inoue in view of Kuramoto do not specifically teach that the pigment is covered with a polymer. 
However, Tanaka further teaches forming a polymer layer over the carbon black (paragraph 42). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include the polymer layer taught by Tanaka. 
The motivation would have been to prevent preclude dissolution and diffusion of impurities as taught by Tanaka (paragraph 42). 
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US Pub. 20010017675 and hereafter Inoue), Kuramoto et al. (JPH11202348 and hereafter Kuramoto), and Labrot et al. (US Pub. 20200174293 and hereafter Labrot) as applied to claim 13 above and in further view Kim et al. (US Pub. 20190382617 and hereafter Kim).
As per claim 7, Inoue in view of Kuramoto does not specifically teach that an average particle diameter of the pigment is 50 nm or more and 350 nm or less. 
However, Kim teaches forming carbon black pigment to have an average particle diameter of 20nm to 200nm and that the particle diameter is a result effective variable in that if the diameter is too small re-aggregation will occur and the light shielding property will degrade and if the diameter is too large the surface will become irregular and forming a fine pattern becomes difficult (paragraph 38). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the particle diameter of the pigment to be 50nm or more and 350 nm or less, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B)).
Additionally, while the specific ranges of the particle diameter being 50nm or more and 350 nm or less is not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US Pub. 20010017675 and hereafter Inoue), Kuramoto et al. (JPH11202348 and hereafter Kuramoto), and Labrot et al. (US Pub. 20200174293 and hereafter Labrot) as applied to claim 13 above and in further view of Hiroko et al. (JP 200319309 with reference made to provided machine translation and hereafter Hiroko). 
Inoue in view of Kuramoto does not specifically teach that the composite particle has a fracture strain of 51% or less.
However, Hiroko teaches forming a composite particle (“polymer fine particle” pages 4-5), used as the spacer for a liquid crystal display, to have a fracture strain of 30% or more and that the fracture strain is a result effective variable in that if the fracture strain is too low the composite particle will be crushed (page 3).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the composite particle to have a fracture strain of 51% or less, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B)).
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US Pub. 20010017675 and hereafter Inoue), Kuramoto et al. (JPH11202348 and hereafter Kuramoto), and Labrot et al. (US Pub. 20200174293 and hereafter Labrot) as applied to claim 13 above and in further view of Ito (JP 2007217651 A with reference made to provided machine translation). 
As per claim 21, Inoue in view of Kuramoto does not specifically teach that the composite particle has an aspect ratio of 1.05 or less.
However, Ito teaches that the closer the aspect ratio is to 1 the closer a particle will be to a true sphere and teaches forming spacers to have an aspect ratio of 1.05 or less in order to have improved spread-ability and reduced variation in particle diameter. 
It would have been obvious to one of ordinary skill in the art at the time of filing to form the composite particle to have an aspect ratio of 1.05 or less in order to provide improved spread-ability and reduced variation in composite particle’s diameter. 
As per claim 22, Inoue in view of Kuramoto does not specifically teach that the composite particle has an aspect ratio of 1.02 or less.
However, Ito teaches forming spacers to have an aspect ratio of 1.05 or less and teaches that the aspect ratio is a result effective variable in that the closer the aspect ratio is to 1 the closer a particle will be to a true sphere, the more spread-ability the particle will have, and the less variation there will be between particle diameters. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed set the aspect ratio of the composite particle to be 1.02 or less, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
Response to Arguments
Applicant's arguments filed 11/15/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim 13 and claims 2-9 and 14-18 with regard to the prior art failing to teach that the light-modulating material being window glass of a vehicle have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that because Inoue and Kuramoto are directed to liquid crystal panels and not window glass of a vehicle the references cannot be used to render obvious the claimed limitation of the fracture load value being 40mN or more, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, the device of Inoue in view of Kuramoto has the same structure as the claimed invention as both comprise a light modulating layer containing a plurality of spacers/composite particles formed between two substrates/members and the composite particles of the device of Inoue in view of Kuramoto are used to perform the same function of maintaining the cell gap between the substrates as the composite particles of applicant’s invention. Therefore, the teaching of fracture load being a result effective variable by Kuramoto renders the claimed range obvious as shown in the rejection above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871